—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant’s employment as an armed security guard assigned *673to the day shift was terminated under nondisqualifying conditions. Claimant refused the employer’s subsequent offer for a security guard position on the 4:00 p.m. to 12:00 a.m. shift because he was afraid to return home late at night due to the fact that he had been mugged and beaten 11 years earlier. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant refused suitable employment without good cause. Although fear for one’s safety may constitute reasonable cause for refusing employment (see, Matter of Torres [Sweeney], 241 AD2d 743), given the remoteness in time of the mugging, as well as claimant’s prior employment and training as a police officer and armed security guard, the record discloses that claimant refused employment for which he was “reasonably fitted by training and experience” (Labor Law § 593 [2]). Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.